718 So. 2d 957 (1998)
Patricia KOLB and John Kolb, her husband, Appellant,
v.
FLORIDA FRUIT & VEGETABLE ASSOCIATION, INC., Appellee.
No. 98-1937.
District Court of Appeal of Florida, Fifth District.
October 16, 1998.
Scott J. Liotta of The Law Offices of James Richard Hooper, Orlando, for Appellants.
Esther E. Galicia of George, Hartz, Lundeen, Flagg & Fulmer, Fort Lauderdale, for Appellee.

ON MOTION TO DISMISS
W. SHARP, Judge.
Florida Fruit and Vegetable Association, Inc. moved to dismiss this appeal filed by Patricia and John Kolb. The Kolbs are appealing from an order which granted the Association's motion to set aside a default judgment, which had been entered by the Clerk. No judgment has been entered by the trial court.
We have held that an order of the trial court which sets aside a clerk's default is not appealable as a non-final order. In addition, since there is an adequate remedy by plenary appeal at the conclusion of the case, certiorari review is generally also not available. Collins v. Penske Truck Leasing, 668 So. 2d 343 (Fla. 5th DCA 1996); Tieche v. Florida Physicians Insurance Reciprocal, 431 So. 2d 287 (Fla. 5th DCA 1983).
Accordingly we dismiss this appeal for lack of jurisdiction.
Appeal DISMISSED.
HARRIS and ANTOON, JJ., concur.